Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed October 20th, 2021 has been entered. Claims 1-29 are currently pending in the application. 
Upon reconsideration of the effective filling dates of the present application and the prior art of the previous rejection, the 35 U.S.C. 103 rejections over Liao et al. (U.S. 2017/0003586 A1) previously set forth in the Non-Final Office Action dated July 20th, 2021 are withdrawn. The earliest effective filing date of the present application (through priority to JP2015-068669, certified copy received with parent application US 15/697,687) is March 30th, 2015; whereas the earliest potential effective filling date of Liao et al. (through priority to TW104121182) is June 30th, 2015.
However, in light of the most recent amendments to the claims, the claims are now rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Amendment filed October 20th, 2021 adds negative limitations regarding Formula (1-1) and Formula (1-2) to claim 1, and adds the new claim 29 containing negative limitations regarding Resin (A-1). However, no explicit support or mention of these features, positive or negative, is found in the applicant’s specification. [Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining.").] (MPEP 2173.05(i)) 
For this reason, claims 1 and 29, as well as dependents 2-28 (which implicitly contain the unsupported limitations of claim 1), are not allowable.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
If “A” is “the oxime ester-based photopolymerization initiator containing a fluorine atom” and “B” is “the oxime-based photopolymerization initiator other than the oxime ester-based photopolymerization initiator containing a fluorine atom”, then Claim 10 states that the content of B is 30 to 300 parts by mass with respect to 100 parts by mass of the sum of A and B. Since the content of B cannot mathematically be greater than the content of A + B (which would have to be the content of B plus some amount, and therefore greater than or equal to the content of B), the portion of the range from 100 to 300 parts by mass is impossible. The applicant’s Specification ([0058]), does not suggest an alternate interpretation. For compact prosecution, the claim will be read as “the content of the oxime-based photopolymerization initiator other than the oxime ester-based photopolymerization initiator containing a fluorine atom is 30 to 300 parts by mass with respect to 100 parts by mass of the content of the oxime ester-based photopolymerization initiator 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 13-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (U.S. 2017/0235224 A1), hereinafter Liao’224. (Liao’224 has an effective filing date of October 15th, 2014 through priority to Provisional U.S. Patent Application 62/063,934).
	Regarding claims 1 and 15, Liao'224 teaches a coloring photosensitive composition ([0010]) comprising: an oxime ester-based photopolymerization initiator containing a fluorine atom (photoinitiator C, [0010]; C-1-2; [0696]); a polymerizable compound having an ethylenically unsaturated double bond (Compound B, [0010]); an alkali-soluble resin (component A, [0010]); and a black pigment (component E, [0010]), and not comprising a compound represented by Formula (1-1) of the instant claim (see examples in Table 3 for full compositions), wherein: the  oxime ester-based photopolymerization initiator containing a fluorine atom (photoinitiator C, [0010]; C-1-2; [0696]) has at least one of a group containing a fluorine atom selected from an alkyl group having a fluorine atom and a group containing an alkyl group having a fluorine atom (see C-1-2; [0696]); in a case where a film having a film thickness after drying of 2.0 microns is formed using the coloring photosensitive composition, the optical density of the film at a wavelength of 365 nm (i-ray; [0661]) is 1.5 or more (greater than 3.0 at a thickness of 1 micron, [0658]; optical density at 2 microns would presumably be even higher). Liao'224 further teaches that a content of the black pigment is 29.1% to 90.0% by mass with respect to the total solid content of the coloring photosensitive composition. [A = 100 parts; B = 15 - 200 parts; C = 10 - 80 parts; D is liquid; E is 150 - 1200 parts; [0126]; F = 3 - 35 parts [0129]; G = 4 - 40 parts 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the solid mass contents of the components of the composition of Liao'224 such that the content of the black pigment E with respect to the total solid content is 29.1% to 47.9% by mass. Such content values are within the bounds of the disclosed invention of Liao'224. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
Regarding claims 2-5, Liao'224 further teaches that the group containing a fluorine atom (-O-CH2-CF2-CHF2; see C-1-2, [0696]) represents the group -ORX11, wherein RX11 has 3 carbon atoms and a terminal structure of -CHF2.
Regarding claims 6-8 and 20, Liao'224 further teaches that the oxime ester-based photopolymerization initiator containing a fluorine atom ( C-1-2; [0696]) includes a compound represented by Formula (1) of instant claim 7, wherein: Ar1 represents an aromatic hydrocarbon ring (benzene ring; see C-1-2, [0696]); Ar2 represents a naphthalene ring which may have a substituent  (naphthalene ring with substituent; see C-1-2, [0696]); R1 represents an aryl 
Regarding claims 9 and 17, Liao'224 further teaches that the coloring photosensitive composition further comprises an oxime-based photopolymerization initiator other than the oxime-ester based photopolymerization initiator containing a fluorine atom (C-2, [0569]; other O-oxime compounds, [0569]).
Regarding claim 10, Liao'224 does not explicitly teach a ratio between the oxime-ester based photopolymerization initiator containing a fluorine atom (C-1, [0566]) and the oxime-based photopolymerization initiator other than the oxime-ester based photopolymerization initiator containing a fluorine atom (C-2, [0569]; other O-oxime compounds, [0569]). However, Liao'224 does teach that, relative to 100 parts of resin (A), component group (C), which contains C-1 and C-2 ([0261]), is used in an amount of 10 to 80 parts by weight ([0596]), whereas C-1 is only used in an amount of 10 to 70 parts by weight ([0566]). In the absence of other limitations, this implies a potential amount usage range of 0 to 70 parts by weight of C-2, and therefor of the other O-oxime compound. This translates to a ratio of 0 to 700 parts by weight of the oxime-based photopolymerization initiator other than the oxime-ester based photopolymerization initiator containing a fluorine atom with respect to 100 parts of the oxime-ester based photopolymerization initiator containing a fluorine atom. This range wholly contains the claimed range of the instant claim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the amounts of the C-
Regarding claims 13 and 14, Liao'224 further teaches that the black pigment contains titanium black ([0613]).
Regarding claim 16, Liao'224 further teaches that the coloring photosensitive composition further comprises an alpha-aminoketone-based photopolymerization initiator (C-2, [0569]; non-O-acyloxime photoinitiators, [0569] and [0574]; Igracure 907, [0583]; see [0044] of applicant's specification). Liao'224 does not explicitly teach a ratio between the oxime-ester based photopolymerization initiator containing a fluorine atom (C-1, [0566]) and the alpha-aminoketone-based photopolymerization initiator (C-2, [0569]). However, Liao'224 does teach that, relative to 100 parts of resin (A), component group (C), which contains C-1 and C-2 ([0261]), is used in an amount of 10 to 80 parts by weight ([0596]), whereas C-1 is only used in an amount of 10 to 70 parts by weight ([0566]). In the absence of other limitations, this implies a potential amount usage range of 0 to 70 parts by weight of C-2, and therefor of the non-O-oxime photoinitiator. This translates to a ratio between the oxime-ester based photopolymerization initiator containing a fluorine atom (C-1, [0566]) and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the amounts of the C-1 photoinitiator and the C-2 non-O-oxime compound, such as Igracure 907,  such that the ratio between C-1 and C-2 is between 1:1.5 and 1:7. Such a ratio is within the defined parameters of the disclosed invention of Liao'224. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
Regarding claim 18, Liao'224 further teaches that the total mass of monochlorobenzene and methyl tert-butyl ether is 0 ppm with respect to the total mass of the coloring photosensitive composition (see examples in Table 3 for full compositions).
Regarding claims 19 and 24, Liao'224 further teaches that the composition is used for i-ray exposure ([0661]).
Regarding claims 21 and 22, Liao'224 further teaches a cured film using the coloring photosensitive composition which is a color filter ([0666]).
Regarding claim 23, Liao'224 further teaches a pattern forming method ([0657]) comprising: forming a coloring composition layer on a support, using the coloring photosensitive composition according to claim 1 ([0659]); exposing the coloring composition layer patternwise ([0661]); and removing the unexposed area 
Regarding claim 27, Liao'224 further teaches an image display device comprising the cured film according to claim 21 (liquid crystal display; [0667]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (U.S. 2017/0235224 A1), hereinafter Liao’224, as applied to claims 1-10, 13-24, and 27 above, and further in view of Toshimitsu et al. (U.S. 2010/0243970 A1), hereinafter Toshimitsu.
Regarding claim 11, Liao'224 further teaches the composition further comprising an organic pigment ([0613]), but is silent regarding the absorbance ratios of the instant claim.
Toshimitsu teaches that it is well known in the art of black matrices (such as that of Liao'224) that it is desirable to have a high and uniform light-blocking effect over the entire visible light wavelength range ([0057]), while having low absorption in the infrared wavelength region so as to reduce the accumulation of heat ([0011]). In terms of the ratios of the instant claim, uniform visible light blocking equates to an A/B ratio around 1, and high visible light blocking with low infrared absorption equates to a large (at least greater than 1) C/D ratio value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the black matrix composition of Liao'224 to have high and uniform light-blocking effect over the entire visible light wavelength range and low absorption in the infrared wavelength region, as these are known to be desirable characteristics of a black matrix. In 

Claim 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (U.S. 2017/0235224 A1), hereinafter Liao’224, as applied to claims 1-10, 13-24, and 27 above, and further in view of Applicant’s discussion of the prior art in the specification.
Regarding claims 25, 26, and 28, Liao does not teach the use of the photosensitive resin composition in a light shielding film in an infrared filter, a solid-solid state imaging device, or an infrared sensor.
In the Background of the Invention section of the Applicant's specification, Applicant states that it is known that a color filter is essential for a solid-state imaging device. The solid-state image device or the image display device may generate noise by reflection of visible light in some cases. Accordingly, it has been facilitated to inhibit the generation of noise by providing a light shielding film for the solid-state imaging device or the image display device. As a method for manufacturing such a color filter or a light-shielding film, a method including forming a coloring composition layer using a coloring photosensitive composition including a colorant, a polymerizable compound, a photopolymerization initiator, 
It would have been obvious to one of ordinary skill in the art to form a light shielding film in an infrared filter, a solid-state imaging device, or an infrared sensor utilizing the photosensitive resin composition  of Liao'223 because it is taught that such a photosensitive resin composition is useful for forming a light shielding pattern having good resolution, good heat resistance, and good reliability under high temperature and high humidity ([0002] of Liao'224), and it is known in the art that such a light shading pattern is useful as a light shielding film in an infrared filter, a solid-state imagining device, or an infrared sensor, as well as a black matrix in a liquid crystal display ([0002] of Liao'224).

Response to Arguments
Applicant’s arguments with respect to claims 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nicholas E Brown/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/22/2022